In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00180-CR
        ______________________________


         THE STATE OF TEXAS, Appellant

                          V.

      JUSTIN AUGUSTUS TATUM, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 22756




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       The State of Texas, appellant, has filed with this Court a motion to dismiss its appeal. See

TEX . R. APP . P. 42.2(a); State v. Miles, 994 S.W.2d 410 (Tex. App.—Waco 1999, no pet.). As

authorized by Rule 42.2, we grant the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.



                                             Bailey C. Moseley
                                             Justice

Date Submitted:       October 27, 2009
Date Decided:         October 28, 2009

Do Not Publish




                                                2